Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 1 of 14 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION

JAMES ROFF,

             Plaintiff,

v.                                                 Case No.

NATIONSTAR MORTGAGE LLC, a Delaware
limited liability company, d/b/a MR. COOPER,

           Defendant.
______________________________________/

              VERIFIED COMPLAINT AND DEMAND FOR JURY TRIAL

       COMES NOW the Plaintiff, JAMES ROFF, by and through the undersigned counsel, and

hereby sues the Defendant, NATIONSTAR MORTGAGE LLC, a Delaware limited liability

company, d/b/a MR. COOPER, for damages and injunctive relief, and alleges the following in

support thereof:

                                        JURISDICTION

1.     Jurisdiction of this Court arises under 28 U.S.C. § 1331 and pursuant to 15 U.S.C. §

       1692k(d), and under 28 U.S.C. § 1367 for pendent state law claims.

2.     This action arises out of Defendant’s violations of the Fair Debt Collection Practices Act

       (“FDCPA”), 15 U.S.C. § 1692, et seq., and the Florida Consumer Collection Practices Act

       (“FCCPA”), Fla. Stat. § 559.55, et seq., in its illegal efforts to collect a consumer debt from

       Mr. Roff.

3.     Venue is proper here because the acts and transactions occurred here, and Defendant

       transacts business here.




                                                -1-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 2 of 14 PageID 2



                                            PARTIES

4.    Plaintiff, James Roff (hereinafter referred to as “Plaintiff” or “Mr. Roff”), is a natural

      person.

5.    Mr. Roff resides in the Lee County, Florida.

6.    Mr. Roff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

7.    Mr. Roff is a “consumer” as that term is defined by Fla. Stat. § 559.55(8).

8.    Defendant, Nationstar Mortgage LLC (hereinafter referred to as “Defendant” or

      “Nationstar”), operates its business under the fictious name “Mr. Cooper”, and is a

      Delaware limited liability company.

9.    Nationstar maintains its principal place of business at 8950 Cypress Waters Boulevard,

      Dallas, Texas 75019.

10.   Nationstar is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

11.   More specifically, Nationstar:

          a. is principally engaged in the business of collecting debts;

          b. regularly collects debts owed or due or asserted to be owed or due to another; and

          c. uses the United States postal service and telephones in connection with its debt

                collection business.

12.   Nationstar is a “person” within the meaning of Fla. Stat. § 559.72.

13.   Upon information and belief, Nationstar has significant and substantial contacts with the

      State of Florida.

14.   The Nationstar website specifically identifies its Florida Consumer Collection Agency

      License. See Exhibit “A” attached hereto; see also https://www.mrcooper.com/legal.




                                               -2-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 3 of 14 PageID 3



15.   Nationstar consistently refers to itself as a “debt collector” in its correspondence to Mr. Roff

      and other consumers from whom it collects debts.

                                 FACTUAL ALLEGATIONS

16.   On or about August 16, 2005, Mr. Roff incurred a debt to Countrywide Home Loans, Inc.

      (hereinafter referred to as “Countrywide”) in connection with the purchase of residential

      homestead property located at 5937 Untermeyer Court, Fort Myers, FL 33903

      (hereinafter referred to as the “Subject Property”).

17.   Mr. Roff purchased the Subject Property to reside therein with his family.

18.   Accordingly, the Debt incurred to Countrywide is a consumer debt within the definition

      provided by the FDCPA and FCCPA.

19.   Subsequently, the Debt was assigned to a securitized trust, for which HSBC Bank USA,

      NA (hereinafter referred to as “HSBC”) was trustee.

20.   Thereafter, Mr. Roff fell behind on payments on the Debt.

21.   Eventually, HSBC retained Nationstar as servicer to collect the Debt from Mr. Roff.

22.   On February 16, 2017, HSBC filed a complaint to foreclose the mortgage on the Subject

      Property. See Exhibit “B” attached hereto.

23.   Nationstar signed the verification of the foreclosure complaint as servicer for HSBC. See

      Exhibit “B”.

24.   The foreclosure complaint specifically sought a deficiency judgment if the proceeds of

      the foreclosure sale were insufficient to pay HSBC’s claim. See Exhibit “B”.

25.   On July 31, 2017, Mr. Roff sought protection from his creditors by filing a voluntary

      Chapter 13 bankruptcy petition with the United States Bankruptcy Court for the Middle

      District of Florida, case no. 9:17-bk-06705-FMD. See Exhibit “C” attached hereto.




                                                -3-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 4 of 14 PageID 4



26.   In the Schedule A/B filed with his bankruptcy petition, Mr. Roff listed his ownership

      interest in the Subject Property as “Homestead”. See Exhibit “D” attached hereto.

27.   In the Schedule D filed with his bankruptcy petition, Mr. Roff listed a secured debt owed

      to Nationstar in the amount of $167,008.00. See Exhibit “E” attached hereto.

28.   Nationstar was duly notified of Mr. Roff’s bankruptcy filing, as it was listed on the

      bankruptcy creditor matrix filed with the petition and schedules.      See Exhibit “F”

      attached hereto.

29.   Further, an attorney entered an appearance on behalf of Nationstar in the bankruptcy case

      on August 31, 2017. See Exhibit “G” attached hereto.

30.   Nationstar’s attorney filed Proof of Claim No. 1 in Mr. Roff’s bankruptcy case

      (hereinafter referred to as the “POC”), which sought to collect the Debt in the amount of

      $180,014.69. See Exhibit “H” attached hereto.

31.   The POC also indicated that the “[a]mount necessary to cure any default as of the date of

      the [bankruptcy] petition” was $16,322.40. See Exhibit “H”.

32.   The terms of Mr. Roff’s Amended Chapter 13 bankruptcy plan (hereinafter referred to as

      the “Amended Plan”) indicated that he would pay the arrears and ongoing monthly

      mortgage payments on the Debt to Nationstar to the Chapter 13 Trustee. See Exhibit “I”

      attached hereto.

33.   The Bankruptcy Court entered an order confirming the Amended Plan on March 5, 2018.

      See Exhibit “J” attached hereto.

34.   On January 30, 2020, the Bankruptcy Court entered a Discharge of Debtor After

      Completion of Chapter 13 Plan (hereinafter referred to as the “Order of Discharge”). See

      Exhibit “K” attached hereto.




                                             -4-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 5 of 14 PageID 5



35.   Nationstar was served with the Order of Discharge. See Exhibit “L” attached hereto.

36.   The Order of Discharge specifically states, in pertinent part:

             The discharge prohibits any attempt to collect from the debtor a
             debt that has been discharged. For example, a creditor is not
             permitted to contact a debtor by mail, phone, or otherwise, to file
             or continue a lawsuit, to attach wages or other property, or to take
             any other action to collect a discharged debt from the debtor. […]
             A creditor who violates this order can be required to pay damages
             and attorney’s fees to the debtor.

             However, a creditor may have the right to enforce a valid lien, such
             as a mortgage or security interest, against the debtor’s property
             after the bankruptcy, if that lien was not avoided or eliminated in
             the bankruptcy case.

      See Exhibit “L” (emphasis added).

37.   During his bankruptcy case, Mr. Roff made all payments required to cure the arrearage

      on the Debt and maintain the ongoing payments.

38.   On February 24, 2020, the Chapter 13 Trustee filed a Notice of Final Cure Payment

      (hereinafter referred to as the “Notice”). See Exhibit “M” attached hereto.

39.   The Notice stated, in pertinent part:

             Within 21 days of the service of the Notice of Final Cure Payment,
             the creditor MUST file and serve a Statement as a supplement to
             the holder’s proof of claim on the debtor(s), debtor(s)’ Counsel and
             the Chapter 13 Trustee, pursuant to Fed.R.Bank.P.3002.1(g),
             indicating 1) whether it agrees that the debtor(s) have paid in full
             the amount required to cure the default on the claim; and 2)
             whether the debtor(s) are otherwise current on all payments
             consistent with 11 U.S.C. § 1322(b)(5).

      (EMPHASIS IN ORIGINAL). See Exhibit “M”.

40.   Nationstar filed no response to the Notice.




                                               -5-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 6 of 14 PageID 6



41.   Instead, immediately following issuance of the Order of Discharge, Nationstar began

      sending Plaintiff monthly statements demanding a reinstatement amount of over

      $7,500.00, claiming “overdue payments” in the amount of over $5,800.00 that were not

      owed, and over $1,600 in “lender paid expenses” that had never been brought before (and

      thus had not been approved by) the Bankruptcy Court. See Composite Exhibit “N”

      attached hereto.

42.   Each of the statements sent by Nationstar includes the following features:

         a. A “Payment Due Date” at the top right corner of the statement;

         b. A “Reinstatement Amount Due” in the top right corner of the statement;

         c. A section titled “Explanation of Amount Due” that includes the “Reinstatement

             Amount Due”;

         d. A detachable payment coupon that instructs the recipient to “detach here and

             return with your payment” and also includes the “Reinstatement Amount Due” as

             well as blank spaces for the recipient to write in the “total amount of your check”;

         e. A statement that “Nationstar Mortgage LLC d/b/a Mr. Cooper is a debt

             collector. This is an attempt to collect a debt and any information obtained

             with be used for that purpose” (emphasis in original); and

         f. An extensive section titled “Payment Options” which lists eight different ways to

             pay Nationstar, along with instructions on how to use each payment method.

      See Composite Exhibit “N”.

43.   The purpose of the statements was to attempt to collect debt from Mr. Roff.




                                              -6-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 7 of 14 PageID 7



44.   Also upon receiving the Order of Discharge, Nationstar resumed the foreclosure action

      by filing several documents intended to move the case forward, prompting the

      foreclosure court to reset the case for trial – despite the fact that Mr. Roff had cured the

      default sued upon through his bankruptcy.

45.   Under protest, Mr. Roff paid the amount demanded as “reinstatement” by Nationstar in

      order to ensure that his home was not foreclosed upon.

46.   The above-detailed conduct by Nationstar, taken in an attempt to collect the Debt, violated

      the FDCPA and the FCCPA.

47.   Mr. Roff has been severely agitated, annoyed, traumatized, humiliated, embarrassed,

      emotionally damaged and has otherwise been unduly inconvenienced by the actions of

      Nationstar.

48.   Mr. Roff has suffered further actual damage by the actions of Nationstar in that he was

      forced to pay the demanded “reinstatement” amount, which was not legitimately owed, in

      order to ensure he did not suffer adverse consequences, such as foreclosure of his home.

                                COUNT I
        VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. § 1692e(2)(A)

49.   Mr. Roff incorporates by reference 1 – 48 of the paragraphs of this Verified Complaint as

      though fully stated herein.

50.   The foregoing acts and omissions of Nationstar constitute a violation of the Fair Debt

      Collection Practices Act.

51.   Nationstar violated 15 U.S.C. § 1692e(2)(A), which prohibits a debt collector from

      falsely representing “the character, amount, or legal status of any debt[.]”




                                               -7-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 8 of 14 PageID 8



52.   Specifically, each of the statements sent to Mr. Roff violated § 1692e(2)(A), because

      Nationstar falsely represented that certain “overdue payments” and “lender paid

      expenses” were due and owing, which money could not have been legally due under the

      circumstances.

53.   As a direct and proximate result of Nationstar’s actions in violation of said statute, Mr.

      Roff has suffered statutory and actual damages, including but not limited to, monetary

      overpayment, mental and emotional suffering, fright, anguish, shock, nervousness,

      anxiety, humiliation and depression.

54.   Mr. Roff has incurred costs, expenses and reasonable attorney’s fees which would not

      have been incurred but for the violation of 15 U.S.C. § 1692e(2)(A). Accordingly, Mr.

      Roff seeks actual damages, statutory damages, reasonable attorney’s fees and costs

      pursuant to 15 U.S.C. § 1692k.

55.   Mr. Roff has suffered further actual damage by the actions of Nationstar in that he was

      forced to pay the demanded “reinstatement” amount, which was not legitimately owed, in

      order to ensure he did not suffer adverse consequences, such as foreclosure of his home.

                               COUNT II
        VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                          15 U.S.C. § 1692e(10)

56.   Mr. Roff incorporates by reference 1 – 48 of the paragraphs of this Verified Complaint as

      though fully stated herein.

57.   The foregoing acts and omissions of Nationstar constitute a violation of the Fair Debt

      Collection Practices Act.




                                              -8-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 9 of 14 PageID 9



58.   Nationstar violated 15 U.S.C. § 1692e(10), which prohibits a debt collector from the “use

      of any false representation or deceptive means to collect or attempt to collect any debt[.]”

59.   Specifically, each of the statements sent to Mr. Roff violated § 1692e(10), because

      Nationstar falsely and deceptively alleged that certain “overdue payments” and “lender

      paid expenses” were due and owing, which money could not have been legally due under

      the circumstances.

60.   As a direct and proximate result of Nationstar’s actions in violation of said statute, Mr.

      Roff has suffered statutory and actual damages, including but not limited to, monetary

      overpayment, mental and emotional suffering, fright, anguish, shock, nervousness,

      anxiety, humiliation and depression.

61.   Mr. Roff has incurred costs, expenses and reasonable attorney’s fees which would not

      have been incurred but for the violation of 15 U.S.C. § 1692e(10). Accordingly, Mr.

      Roff seeks actual damages, statutory damages, reasonable attorney’s fees and costs

      pursuant to 15 U.S.C. § 1692k.

62.   Mr. Roff has suffered further actual damage by the actions of Nationstar in that he was

      forced to pay the demanded “reinstatement” amount, which was not legitimately owed, in

      order to ensure he did not suffer adverse consequences, such as foreclosure of his home.

                               COUNT III
        VIOLATION OF THE FAIR DEBT COLLECTION PRACTICES ACT
                            15 U.S.C. § 1692f

63.   Mr. Roff incorporates by reference 1 – 48 of the paragraphs of this Verified Complaint as

      though fully stated herein.

64.   The foregoing acts and omissions of Nationstar constitute a violation of the Fair Debt

      Collection Practices Act.




                                              -9-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 10 of 14 PageID 10



65.     Nationstar violated 15 U.S.C. § 1692f, which prohibits a debt collector from the use of

        any “unfair or unconscionable means to collect or attempt to collect any debt[.]”

66.     Specifically, each of the statements sent to Mr. Roff violated § 1692f, because Nationstar

        unfairly and unconscionably represented that certain “overdue payments” and “lender

        paid expenses” were due and owing, which money could not have been legally due under

        the circumstances.

67.     As a direct and proximate result of Nationstar’s actions in violation of said statute, Mr.

        Roff has suffered statutory and actual damages, including but not limited to, monetary

        overpayment, mental and emotional suffering, fright, anguish, shock, nervousness,

        anxiety, humiliation and depression.

68.     Mr. Roff has incurred costs, expenses and reasonable attorney’s fees which would not

        have been incurred but for the violation of 15 U.S.C. § 1692f. Accordingly, Mr. Roff

        seeks actual damages, statutory damages, reasonable attorney’s fees and costs, and

        injunctive relief pursuant to 15 U.S.C. § 1692k.

69.     Mr. Roff has suffered further actual damage by the actions of Nationstar in that he was

        forced to pay the demanded “reinstatement” amount, which was not legitimately owed, in

        order to ensure he did not suffer adverse consequences, such as foreclosure of his home.

                                  COUNT IV
      VIOLATION OF THE FLORIDA CONSUMER COLLECTION PRACTICES ACT
                             Fla. Stat. § 559.72(9)

70.     Mr. Roff incorporates by reference 1 – 8 of the paragraphs of this Verified Complaint as

        though fully stated herein.

71.     The foregoing acts and omissions of Nationstar constitute a violation of the Florida

        Consumer Collection Practices Act.




                                                -10-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 11 of 14 PageID 11



72.   Nationstar violated Fla. Stat. § 559.72(9), which states that, in collecting consumer debt,

      no person shall “[c]laim, attempt, or threaten to enforce a debt when such person knows

      that the debt is not legitimate, or assert the existence of some other legal right when such

      person knows that the right does not exist.”

73.   Specifically, each of the statements sent to Mr. Roff violated § 559.72(9), because

      Nationstar asserted a right to collect certain “overdue payments” and “lender paid

      expenses” were due and owing, which money Nationstar knew could not have been

      legally due under the circumstances.

74.   As a direct and proximate result of Nationstar’s actions in violation of said statute, Mr.

      Roff has suffered statutory and actual damages, including but not limited to, monetary

      overpayment, mental and emotional suffering, fright, anguish, shock, nervousness,

      anxiety, humiliation and depression.

75.   Mr. Roff has incurred costs, expenses and reasonable attorney’s fees which would not

      have been incurred but for the violation of Fla. Stat. § 559.72(9). Accordingly, Mr. Roff

      seeks actual damages, statutory damages, reasonable attorney’s fees and costs, and

      injunctive relief pursuant to Fla. Stat. § 559.77(2).

76.   Mr. Roff has suffered further actual damage by the actions of Nationstar in that he was

      forced to pay the demanded “reinstatement” amount, which was not legitimately owed, in

      order to ensure he did not suffer adverse consequences, such as foreclosure of his home.

77.   Fla. Stat. § 559.77 provides that a court may award punitive damages as well as equitable

      relief to Mr. Roff such as enjoining further illegal collection activity. Mr. Roff hereby

      asserts a demand for punitive damages in this case.




                                               -11-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 12 of 14 PageID 12



                                      TRIAL BY JURY

78.    Mr. Roff is entitled to and hereby respectfully demands a trial by jury on all issues so

       triable.

                                   RELIEF REQUESTED

       WHEREFORE, the Plaintiff, JAMES ROFF, having set forth his claims for relief

against the Defendant, NATIONSTAR MORTGAGE LLC, a Delaware limited liability company,

d/b/a MR. COOPER, respectfully prays of the Court as follows:

      That the Plaintiff has and recovers against Defendant a sum to be determined by the

       Court in the form of actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla. Stat. §

       559.77(2);

      That the Plaintiff has and recovers against Defendant a sum to be determined by the

       Court in the form of statutory damages pursuant to 15 U.S.C. § 1692k(a)(2)(A) and Fla.

       Stat. § 559.77(2);

      That the Plaintiff has and recovers against Defendant a sum to be determined by the

       Court in the form of punitive damages pursuant to Fla. Stat. § 559.77(2);

      That the Plaintiff has and recovers against all Defendant a sum to be determined by the

       Court in the form of attorneys’ fees pursuant to 15 U.S.C. § 1692k(a)(3) and Fla. Stat. §

       559.77;

      That the Plaintiff has and recovers against all Defendant a sum to be determined by the

       Court in the form of costs pursuant to 15 U.S.C. § 1692k(a)(3) and Fla. Stat. § 559.77;




                                              -12-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 13 of 14 PageID 13



     That the Defendant be enjoined from engaging in further improper conduct; and

     That the Plaintiff have such other and further relief as the Court may deem just and proper.



Dated: May 12, 2020                               Respectfully submitted,

                                                  THE DELLUTRI LAW GROUP, P.A.
                                                  The Dellutri Law Group Plaza
                                                  1436 Royal Palm Square Blvd.
                                                  Fort Myers, FL 33919
                                                  (239) 939-0900
                                                  (239) 939-0588 – Fax
                                                  Attorneys for Plaintiff

                                                  By: Joseph C. LoTempio
                                                      Joseph C. LoTempio, Esq.
                                                      Fla. Bar No. 0086097
                                                      jlotempio@dellutrilawgroup.com




                                              -13-
Case 2:20-cv-00345-SPC-NPM Document 1 Filed 05/12/20 Page 14 of 14 PageID 14
